DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-6, 9, 12, 18, 19, 20, 22-28, 30, 57 and 64 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a second substrate package under the first substrate package, the second substrate package including a plurality of second pads isolated from direct contact with each other by a second pitch, the second pitch being different from the first pitch; an interposer above the first substrate package, such that the first substrate package is between the interposer and the second substrate package, the interposer including a plurality of third pads isolated from direct contact with each other by a third pitch” in combination with the remaining claimed features.
Regarding claim 57, the prior art does not disclose “a high density interconnection (HDI) package under the ABF package, the HDI package including a plurality of second pads isolated from direct contact with each other by a second pitch, wherein the second pitch is about 400pm to about 600pm, wherein an area of the HDI package is larger than an area of the ABF package” and “an interposer above the ABF package, the interposer including a plurality of third pads isolated from direct contact with each other by a third pitch, wherein the third pitch is about 55pm to about 150pm, the interposer further including a plurality of vertical signal lines downwardly extended from separate, respective third pads of the plurality of third pads, a plurality of fourth pads isolated from direct contact with each other by a fourth pitch, the fourth pitch being less than about 55 µm” in combination with the remaining claimed features..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899